Opinion filed August 3, 2017




                                      In The

        Eleventh Court of Appeals
                                   ___________

                               No. 11-17-00094-CV
                                   ___________

                         TERRY BENNIE, Appellant
                                         V.
                    CITY OF BANGS, TEXAS, Appellee


                     On Appeal from the 35th District Court
                             Brown County, Texas
                       Trial Court Cause No. CV1204119

                      MEMORANDUM OPINION
      Appellant has filed in this court an unopposed motion to dismiss this appeal
with prejudice. See TEX. R. APP. P. 42.1. In the motion, Appellant states that the
parties have settled their dispute.    According to the certificate of conference,
Appellee does not oppose the motion.
      We grant Appellant’s motion and dismiss the appeal.


August 3, 2017                                           PER CURIAM
Panel consists of: Wright, C.J.,
Willson, J., and Bailey J.